TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00634-CV



                       In re Law Enforcement Alliance of America, Inc.




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Law Enforcement Alliance of America, Inc. (“LEAA”) filed this original proceeding

seeking a writ of mandamus to compel the district court to reverse its discovery order dated October

10, 2011 requiring LEAA to respond to certain interrogatories and requests for production of

documents. Based on the record before us, we cannot conclude that the district court abused its

discretion in issuing its order. Accordingly, we deny LEAA’s petition for writ of mandamus.



                                              _____________________________________________

                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Henson

Filed: December 9, 2011